 TYPECRAFT PRESSTypecraft Press, Inc.andGraphic CommunicationsInternationalUnion,Local No. 24, AFL-CIO,PetitionerandGeneral Teamsters,Chauffeursand HelpersLocal 249a/w International Broth-erhood of Teamsters,Chauffeurs,Warehousmenand Helpers of America,Petitioner.Cases 6-RC-9389 and 6-RC-939028 May 1985DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 23 September 1983 the Acting Regional Di-rector for Region 6 issued a Decision and Direc-tion of Elections in the above proceeding in whichhe found that the appropriate unit in Case 6-RC-9389 consisted of all full-time and regular part-timelithographicproductionemployees,includingcamera, web press, and sheetfed press departmentemployees employed by-the Employer at its Pitts-burgh, Pennsylvania facility.' The Acting RegionalDirector also found that the appropriate unit inCase 6-RC-9390 consisted of all full-time and regu-,lar part-time drivers employed by the Employer atthat facility.2Accordingly, he directed that elec-tions be held among employees in the above-de-scribed units.The Employer thereafter timely filed with theBoard a request for review of the Acting RegionalDirector's decision contending that the only appro-priate unit for collective-bargaining purposes was aplantwide unit consisting of all its employees. Al-ternatively, it argued that if a lithographic produc-tion employeesunit isdeemed to be appropriate, asfound by the Acting Regional Director in Case 6-RC-9389, then such unit should include its typeset-ting and paste-up department employees who, itcontends, share a community of interest with otheremployees in'that unit. It further argued that, con-trary to the Acting Regional Director's finding inCase 6-RC-9390, its drivers do not share a distinctcommunity of interest -apart from other nonlitho-graphic production employees as to warrant, theirinclusion in a separate bargaining unit.By telegraphic order dated 25 October 1983, theBoard granted the Employer's request for reviewboth in Case 6-RC-9389 and in Case 6-RC-9390.However, in Case 6-RC-9389 review was limitedsolely to the question of whether the Employer's'He excluded .from this unit all typesetting, paste-up, bindery, andshipping department employees, office clerical employees, guards, profes-sional employees,and supervisors as defined in the Act2From this unit,the Acting Regional Director excluded all camera,web press,and sheetfed press department employees as well as those em-ployees excluded in Case 6-RC-9389553paste-up and. typesetting employees should be ex-cluded from the lithographic unit found to be ap-propriate by the Acting Regional Director.3-The Board has reviewed the entire record in thiscasewith respect to theissuesunder review andmakes the following findings.The Employer is engaged in the printing, collat-ing, and bindery of various local shopping. newspa-pers and student newspapers at its facility in Pitts-burgh, Pennsylvania. GCIU Local No. 24, the Peti-tioner in Case 6-RC-9389, urges us to affirm theActing Regional Director's finding that the appro-'priate unit in this case should include only thecamera,web press, and sheetfed press employeesemployed by the Employer.' Similarly, TeamstersLocal 249, the Petitioner in Case 6-RC-9390, urgesus to affirm the Acting Regional Director's findingthat a unit composed solely of truckdrivers em-ployed by the Employer constitutes an appropriateunit for collective-bargaining -purposes. The Em-ployer, on the other hand, contends that the litho--graphic unit which the Acting Regional Directorfound to be appropriate in -Case 6-RC-9389 shouldinclude its paste-up 'and typesetting employees andthat a unit consisting solely of truckdrivers, asfound in Case 6-RC-9390, is not appropriate. Weagree with the Employer.The Employer is owned and operated by threebrothers, Edward, John, and Michael Major, and abrother-in-law,Bernard Klein. Its operations arelocated on two separate floors and are brokendown into several different departments each ofwhich is supervised by a working' foreperson withauthority to direct and discipline employees.5 Thesecond floor of the Employer's facilities containsthe typesetting, paste-up, and camera departments,where all the pre-press operations are performed,as well as the clerical and customer areas. The firstfloor contains the web press and-sheetfed press de-partments,where the actual press work is per-formed, the bindery department where .the finishedproduct is trimmed, cut, collated, folded, stitched,or otherwise assembled. The Employer's drivers,3Chairman Dotson would have granted the Employer's request forreview in Case 6-RC-9389 regarding its contention that the only appro-priate unit for collective-bargaining purposes is a plantwide unit consist-ing of all its employees, but he agrees with his colleagues on the disposi-tion of the limited issues covered by the present Decision on Review4GCIU Local No 24 initially sought to include in the lithographicunit the Employer's bindery department employees, but agreed at thehearings to proceed to an election if the latter employees were excludedfrom the requested unit The Acting Regional Director found that thebindery department employees should not be included in any lithographicunit found to be appropriate GCIU Local No 24 has not excepted tothis finding It has, however,expressed an interest in representing anyunit, other than a wall-to-wall unit, found to be appropriate by the Board5The parties stipulated that the Major brothers and Bernard Klein, aswell as the working forepersons, are supervisors within the meaning ofSec 2(11) of the Act275 NLRB No. 78 554DECISIONSOF NATIONALLABOR RELATIONS BOARDwhose -main function - appears to be the wrapping,-loading,'and delivering of finished products to cus-tomers6 ' and who constitute the shipping depart-ment, are also b'ased ' on the first floor. The Em-ployer's' lunchro om _is' also situated on the firstfloor.The record reveals that,' in ,the normal course ofitsoperation`s, ' a typical printing job will be actedon by'each of the Employer's departments before itiscompleted-and shipped to the -customer. Thus, ajob order' is `either phoned in or brought "in by cus-tomers 'to the :clerical department, "where the billingis prepared. From'there,'the job order is forwardedto the-.typesetting department where typesetters use,computers to mechanically set the type. The type-set -copy is then- carried by a typesetter to thepaste-up--'department,where it is 'photographed,-stripped, and`' prepareds, into' a printing plate by,-paste-up iernployees: The, printing plate is:then senteither 'to -' theweb--press or ' sheetfed press - depart-ment; depending"ori the- nature of;the.work to beperformed.'.When the'printing work is` completed,the finished product is sent to the bindery depart-ment where it -is collated,, folded, and generallyprepared for shipment, after which it is loaded ontothe ,Employer's trucks and--delivered- to 'the custom-ert,by,.the drivers in the-shipping department.,,,The record, in our view, clearly establishes thatthe paste-up employees share a sufficient communi-ty of interest with. employees in the unit found ap-propriate by, the Acting Regional -Director in Case6-.RC-9389'to;,warrant1their inclusion 'in-that `unit.-'Like the-employees, in -that unit,. paste-up employ-ees are'hired'-by- the -Employer" with little or- noprinting experience and are trained on the job inthe department to - which assigned. They receivethe same wage scale and benefits that unit employ-ees receive, share common facilities with them, andlike all other employees must punch a timeclock.The record further reveals a significant amountof interchange between the paste-up employees andthe camera department employees who, as noted,form part of the bargaining unit. Thus, during theEmployer's peak season, which lasts approximately8months, the paste-up employees work side byside with the camera department employees prepar-ing layouts and positioning forms for college news-,papers. During this period, camera department em-ployees perform traditional paste-up work approxi-mately six to seven times per week. The record- in-dicates that paste-up employees are required tolearn how to use the equipment in the camera de-6The number of employees in each department are as follows clericaldepartment (6), typesetting department (9), paste-up department (18),camera department (7), web press department (21), sheetfed press depart-ment(3), bindery department(3), drivers (5).partment and that employees in both departments"move back and forth" between departments.Further, although there is, as noted, a workingforeperson in each department directing 'the work,the record indicates that the camera, paste-up, andtypesetting departments are under the intermediatesupervision' of Bernard Klein and that he, alongwith the three Major brothers, handle all the per-sonnel and labor-related matters affecting employ-ees in every department. Thus, regardless of whichdepartment they are in, an employee's evaluationor wage increase, for example, is determined solelyby,the Major brothers and Klein collectively, notthe individual foreman.In light of the above facts, we conclude that thepaste-up employees share a sufficient community ofinterestwith the employees in the petitioned-forunit in Case 6-RC-9389. Accordingly, we shall'in-clude them in the unit.7Additionally, on the record before us we find, inagreement with the-Employer, that the typesettersshould also be included in the unit. Like other unitemployees, the typesetters are hired with little orno experience and receive on-the-job training in thedepartment to which assigned. They receive thesame wage scale and benefits as unit employees,share common facilities with them, and must alsopunch a timeclock. Further, the record clearly in-dicates, and indeed the Acting Regional Directorfound, that the typesetters have "substantial dailycontact ' and interchange" with the paste-up em-ployees.who, as noted, form part of the bargainingunit, and that they frequently assist one, another inthe performance of their respective tasks: Thus, thetypesetters help prepare galleys in the paste-up de-partment and the paste-up employees will often op-erate the computers in the typesetting department.Further, according to John Major's undisputed tes-timony, camera department employees also help inthe typesetting or paste-up departments on a"pretty frequent" basis.In view of the above we find, contrary to theActingRegionalDirector, that the typesettersshare a sufficient community of interest with thepetitioned-for employees in Case 6-RC-9389 andshall, likewise, include them in the unit."'Contraryto the Acting Regional Director,the Board has previouslyfound that paste-up employees constitute part of the lithographic produc-tion process and has included them in bargaining units with other litho-graphic production employees SeeNowels Publications,219 NLRB 222(197),Paramount Press,187 NLRB 586 (1970),Printing Industry of Seattle,116 NLRB 1883 (1956)6 InVowels Publication,supra, cited by the Acting Regional Directorin his decision,typesetters were excluded from a bargaining unit of litho-graphic production employees because of a lack of interchange and con-tact between both groups of employees However, the Board in that casedid find that one typesetter,who spent a significant amount of time withContinued TYPECRAFTPRESS555Finally,we agree with the Employer that thedrivers whom Teamsters Local 249 seeks to repre-sent in Case 6-RC-9390 do not constitute such afunctionally distinct group to warrant their inclu-sion in a bargaining unit separate and apart fromthe other nonhthographic employees. The recordclearly shows that, in addition to their drivingduties, drivers are often' requiredto assistemploy-ees in the bindery department and to perform suchother duties as hauling trash; cleaning up, and de-liveringmessages. Although it is unclear from therecord how much time is spent by the drivers inthe performance of these nondriving duties, ac-cording to Edward Major's uncontradicted testimo-ny only 55 percent, or at most' 60 percent, -of.thedrivers' time is actually spent on driving.-Presum-ably, the remaining portion of the drivers' workingtime is spent on the above nondriving duties whichinevitably bring them in contact with the binderydepartment and other employees. Further,it is un-disputed that the drivers receive thesame wagesand fringe benefits as the nondriving employees,share the same facilities, work the same hours, and,like all other employees, are evaluatedand, general-ly supervised by the Major brothers and BernardKlein. Under these circumstances, we find that theEmployer's drivers do not share a community ofinterest sufficiently distinct from the other nonlith-ographicemployees to warrant the establishment ofa separate unit of drivers,as sought by TeamstersLocal 249.Having found a unit of drivers to be in-appropriate,and because Teamsters Local 249 hasindicated thatithas no interest in representing aunit otherthanthat,petitioned for, we shall orderthat the petitioninCase6-RC-9390 bedismissed.However, since GCIU ' Local No.24 has ex-pressed a willingness to proceed to an election in abroader unit foundappropriate in Case 6-RC-9389,we shall direct that an election be held in Case 6-RC-9389 among employees in the unit-which wefindappropriate,as describedbelow:9All full-timeand regular part-time lithographicproductionemployees,including typesetting,paste-up,camera,web, press,pressdepartmentemployees,employed by-theEmployerat its Pittsburgh, Pennsylvania facili-ty,excluding bindery'department employees,shipping department employees(truckdrivers),office clericalemployees,guards, professionalemployees,and supervisors as defined in theAct.-ORDERThe petition in Case 6-RC-9390 isdismissed.[Direction of Second Election omitted from pub-lication.]paste-up and camera department employees,shared a community of inter-estwith those employees and included her in the unit Like the one type-setter inbowels,thetypesetters here, as noted,have substantial daily con-tact and interchangewith thepaste-up employees and their inclusion inthe unit is therefore appropriateThe othercases citedby theActing Re-gional Director are distinguishable in thatthey donot raise the questionof whethertypesetters or paste-up employees should be included in a lith-ographic production unit9As the unitwe find appropriate in Case 6-RC-9389 is larger thanthatrequested,the Petitioner is accorded a period of 10 days in which tosubmit the requisite showing of interest to support an election. In theevent thePetitionerdoesnot wish to proceed to an election, it may with-draw its petiton'without prejudiceby notice to the Regional Directorwithin 7 daysfrom the dateof thisDecision on Review,Order,and Di-rection of Electionr